Citation Nr: 0011119	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from June 1953 to 
June 1959.  It does not appear from the evidence that he 
engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) 
(West 1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
any event, his claimed stressors did not occur during combat 
with the enemy.  (See April 2000 video hearing transcript, p. 
29.)  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Oakland Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2000, the appellant and his representative appeared at the RO 
at a video conference hearing held before the undersigned, 
sitting in Washington, D.C.  A transcript of that conference 
is of record.  


REMAND

The appellant has reportedly carried a diagnosis of PTSD with 
depression and alcohol dependence (in remission) since 
beginning treatment at the Livermore VA Medical Center in 
October 1996.  (See letter from M. Baird, R.N., and G. Modi, 
M.D., dated December 8, 1997.)  While it is asserted that 
PTSD was brought on by the appellant's tour of duty in Korea, 
no specific stressor events are identified by the 
aforementioned clinical personnel in their December 1997 
letter.  The relevant VA outpatient records reflect statments 
by the appellant of several incidents in service, but do not 
specifically tie any of these incidents to the diagnosis of 
PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  Moreover, the 
question of whether the appellant was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a claimant's unverified statements 
simply because treating health care providers have done so.  
Wood v. Derwinski, 1 Vet. App. 190 (1991)(aff'd. on 
reconsideration 1 Vet. App. 406 (1991)); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  

The appellant has submitted two written statements (VA Form 
21-4138, dated March 6, 1998; and a PTSD Questionnaire, 
received on April 2,1997) in which he has set forth his 
account of his stressors in service.  He also testified 
extensively about these matters at the April 2000 video 
conference hearing (see hearing transcript, pp. 8-10, 12, 15-
19, 20-26).  Unfortunately, for most of these incidents, he 
has either been unable to provide sufficient detail to permit 
verification by the service department, or verification would 
be impossible as he has admitted that he never reported the 
incidents to military authorities in the first place.  (See, 
e.g., Transcript, p. 21).  He has also been unable so far to 
submit a statement from any eyewitness to any of the alleged 
stressors.  

However, in the opinion of the Board, he has testified in 
sufficient detail about two stressful incidents in service, 
involving an attempt by about 10,000 Korean demonstrators to 
break into the Hialeah Compound in Pusan in the summer of 
1955 (or possibly 1956) and the consequences of discovery of 
a mass grave at Camp Casey in the spring of 1955 (hearing 
transcript, pp. 8-10, 12, 15-19), so as to permit an attempt 
at verification from unit histories, Operations-Lessons 
Learned, etc.  

The Board also believes that another attempt should be made 
to obtain the appellant's DD Form 20 (Enlisted Qualification 
Record) showing the dates and units of his assignment.  
Although the service department has indicated previously that 
this and other service medical and personnel records, may 
have been destroyed by fire, it is noted that partial service 
medical records were nevertheless obtained from this same 
source.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (a 
single request for service records specifically requested by 
a claimant and not obtained by an RO does not fulfill the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a)).  

Accordingly, this appeal is remanded for the following 
further development:  

1.  The RO should request the service 
department to make a special search for 
the appellant's undiscovered service 
medical records and for his DD Form 20.  
If found, these records should be 
incorporated into the claims file.  If 
these records still cannot be located, 
the RO must comply with the procedural 
directives found in Dixon v. Derwinski, 
3 Vet. App. 261 at 263-64 (1992).  

2.  The RO should next request the U.S. 
Armed Forces Center for Research of Unit 
Records to search the unit history of 
relevant unit identified from the DA Form 
20, if available, including Company B, 
32d Infantry, 7th Division, and any other 
relevant records in order to attempt to 
verify the two incidents described by the 
appellant at the April 2000 video 
conference hearing.  (see pp. 8-10, 12, 
15-19 of the hearing transcript.)  

3.  The RO should then review all of the 
relevant evidence and make a factual 
finding as to which, if any, of the 
appellant's alleged stressors are 
verified by the evidence of record.  

4.  If, and only if, the existence of an 
alleged in-service stressor is determined 
to be verified by RO adjudication, then a 
medical opinion should be sought a VA 
staff psychiatrist (preferably his 
treating psychiatrist, G. Modi, M.D.) as 
to whether the verified stressor(s) were 
sufficient to have caused PTSD and 
whether the appellant currently has PTSD 
directly related to the verified in-
service stressor(s).  

5.  The RO should next readjudicate the 
claim seeking service connection for PTSD 
based on a review of all of the relevant 
evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matter while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



